Citation Nr: 0945999	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to 
include as secondary to service-connected disability. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension. 

3.  Entitlement to a compensable evaluation for hemorrhoids. 

4.  Entitlement to a compensable evaluation for hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 
1970 to September 1973 in the United States Marines.  He also 
served from July 1978 to December 1982 and from February 1984 
to September 1984 in the United States Army.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The issues of entitlement to service connection for hepatitis 
C and entitlement to a compensable rating for hepatitis B are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In August 1995, the RO denied the Veteran's claim for 
service connection for hypertension, and he was informed of 
the denial that same month.  The Veteran did not appeal.

2.  Evidence received since the August 1995 decision does not 
relate to an unestablished fact necessary to support the 
claim and does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran's hemorrhoids are not large or thrombotic, or 
irreducible with excessive redundant tissue evidencing 
frequent recurrences and neither is there persistent bleeding 
with secondary anemia or with fissures at any time during the 
appeal period.  


CONCLUSIONS OF LAW

1.  The August 1995 RO decision is final. 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
RO's August 1995 decision; the claim for service connection 
is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  The criteria for a compensable evaluation for service-
connected hemorrhoids have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, DC 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
September 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records.  A 
specific VA medical opinion and examination is not needed to 
consider whether the Veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion examination is not 
warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009).

The Board finds as to the new and material evidence claim, 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As to the increased rating claim, in this case, a letter 
satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in September 2005, prior 
to the initial RO decision.   The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.

The RO's letter did not address what evidence was needed with 
respect to the disability rating criteria or the effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This Veteran was not prejudiced by that omission.   As an 
increase has not been granted, the Veteran was not harmed by 
the lack of notice of those matters and neither the Veteran 
nor his representative raise an appellate issue of inadequate 
notice.  

The Board notes that the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), was recently vacated by the United 
States Court of Appeals for the Federal Circuit and 
accordingly does not apply to the present claim.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Therefore, the Board finds that adequate notice was provided 
to the Veteran prior to the transfer and certification of 
this case back to the Board which complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his claim, as 
well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and VA treatment records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the Veteran's claim.  

The Veteran was also afforded a VA examination in connection 
with his increased rating claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 38 
C.F.R. § 3.159 (c)(4) (2009). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

In an August 1995 rating decision, the RO denied the 
Veteran's initial claim of service connection for 
hypertension.  The basis of this denial was that there was no 
evidence showing inservice treatment for his diagnosed 
hypertension or within the first post service year.  The 
Veteran was notified of this decision and of his appellate 
rights by a letter dated that same month.  He did not appeal.  
This decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.1100.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The relevant evidence of record regarding the Veteran's 
hypertension claim at the time of the August 1995 rating 
decision consisted of the Veteran's service treatment records 
showing no indication of elevated blood pressure; private 
treatment records, and a November 2004 VA examination which 
showed that the Veteran was taking blood pressure medication;  
a diagnosis of hypertension was entered.  The RO determined 
that service connection for the Veteran's hypertension was 
not warranted because there was no showing of hypertension in 
service or within the first post service year.  

Evidence related to hypertension since the August 1995 rating 
decision consists of VA outpatient treatment records dated 
from 2005 to 2006, and a VA examination report of January 
2006.  The VA examination report does not address 
hypertension.  The VA records show treatment for various 
complaints and include hypertension as a medical finding.  

The evidence of record since the August 1995 decision is new; 
however, it is not material.  The VA and treatment records 
submitted following the August 1995 decision show findings of 
hypertension; however this was of record previously.  The 
evidence is therefore cumulative.  The VA examination is 
dated in 2006 and does not refer to hypertension.  While the 
evidence associated with the record since the prior decision 
is new, it is not material within the meaning of 38 C.F.R. § 
3.156(a) because it does  not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that the evidence received 
subsequent to the August 1995 decision is not new and 
material and does not serve to reopen the Veteran's claim for 
service connection for hypertension.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  The appeal is denied.

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

Hemorrhoids

The Veteran seeks an increased evaluation for his service-
connected hemorrhoids.  He states that his disorder is 
manifested by findings sufficient to warrant a higher rating.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   

The disability is rated under DC 7336.  External or internal 
hemorrhoids are rated pursuant to 38 C.F.R. § 4.114, DC 7336.  
A noncompensable evaluation is assigned for milder or 
moderate hemorrhoids; a 10 percent rating is assigned for 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences; and a 20 
percent evaluation is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures.  

VA treatment records dated in 2005 and 2006 show no findings 
related to hemorrhoids.  The record shows that the Veteran 
was examined by VA in January 2006.  He reported having 
flare-ups of discomfort about two to three times a week.  He 
reported burning, itching and occasional bleeding when he 
wipes.  He denied fecal incontinence.  Examination showed 
hemorrhoidal tags at the 5 o'clock and 9 o'clock position of 
the anus.  It was noted that the 9 o'clock tag was slightly 
thickened and mildly tender but that it is not thrombosed.  
Digital examination revealed no masses.  The finding was, 
external hemorrhoids. 

The evidence of record does not support the assignment of a 
compensable evaluation for hemorrhoids pursuant to 38 C.F.R. 
§ 4.114, DC 7336 at any time during the appeal period.  This 
is so because the Veteran was not found to have large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  The January 2006 VA 
examiner specifically stated that the Veteran's hemorrhoids 
were not thrombosed, and no excessive redundant tissue was 
found.  As the preponderance of the evidence is against the 
claim the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Extra Schedular Considerations 

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms are contemplated by the rating 
criteria.  The rating criteria reasonably describe the 
Veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

New and material evidence has not been received and the claim 
for service connection for hypertension is not reopened. 

A compensable rating for hemorrhoids is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

Hepatitis B

The Veteran's service-connected hepatitis B is rated under 
Diagnostic Code 7345 which provides ratings for chronic liver 
disease without cirrhosis, including hepatitis B, chronic 
active hepatitis, autoimmune hepatitis, hemochromatosis, and 
drug-induced hepatitis, but excludes bile duct disorders and 
hepatitis C.  Chronic liver disease that is nonsymptomatic is 
rated as noncompensable (0 percent).

Chronic liver disease with intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12- 
month period, is rated 10 percent disabling.

Chronic liver disease with daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period, is rated 20 percent disabling.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2009).

Note (1) to Diagnostic Code 7345 provides that sequelae, such 
as cirrhosis or malignancy of the liver, is to be rated under 
an appropriate diagnostic code, but not to use the same signs 
and symptoms as the basis for rating under Diagnostic Code 
7354 and under a diagnostic code for sequelae.  (See 38 
C.F.R. § 4.14). Note (2) provides that, for purposes of 
rating conditions under Diagnostic Code 7345, "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  
Note (3) provides that hepatitis B infection must be 
confirmed by serologic testing in order to rate it under 
Diagnostic Code 7345. 38 C.F.R. § 4.114.  

The Veteran contends that his hepatitis B is more disabling 
than currently evaluated.  He contends that it is symptomatic 
and warrants a compensable rating. While he was examined by 
VA in January 2006, no serologic testing was performed as 
required by the rating code, (see, note 3).  Where existing 
examinations are inadequate for rating purposes, a VA 
examination will be authorized.  38 C.F.R. § 3.326; Schafrath 
v. Derwinski, 1 Vet. App. 589, 594.  Thus a remand is 
required for another examination prior to a Board 
determination on this issue. 



Hepatitis C

The Veteran seeks service connection for hepatitis C.  The 
record reveals that he was diagnosed and treated for active 
hepatitis during service, including hepatitis B, and he is 
service-connected for hepatitis B.  He has a current 
diagnosis of hepatitis C.  (See, e.g. November 1994 VA 
examination report which diagnosed both hepatitis B and 
hepatitis C and private record of May 1994 which diagnosed 
presumed hepatitis B or C).  When the Veteran claimed service 
connection for hepatitis C, he stated that his hepatitis C 
had become hepatitis B and C.  He has also claimed that he 
was treated for hepatitis C in service.  In a January 2007 
statement, the Veteran's representative has stated that the 
record shows current findings of hepatitis B and hepatitis C 
and that no interrelation was noted regarding these issues.  
The Veteran has not been examined to determine if he 
currently has hepatitis C and the relationship, if any, to 
service treatment. 

Further, the record suggests that the Veteran is claiming a 
relationship between his service-connected hepatitis B and 
the hepatitis C that has been diagnosed.  VA's duty to assist 
a claimant with the development of evidence extends to all 
applicable theories of a claim, whether asserted by the 
claimant or not.  Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000); see also Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (claim documents must be read in a liberal 
manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application).  The evidence in this case reasonably raises 
claim a claim for secondary service connection, and this has 
not been addressed by the RO.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  
Hartman v. Nicholson, 483 F.3d 1311 (2007), which held that 
the Veterans Claims Assistance Act (VCAA) notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Veteran has not been provided this required Dingess notice.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran proper VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b). The VCAA notice should 
advise the Veteran of what evidence and 
information is necessary to support a 
claim for secondary service connection.  
Send the Veteran notice that includes an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom.  Hartman v. Nicholson, 483 
F.3d 1311 (2007).  The Veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.  

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
hepatitis B and to determine the nature 
and etiology of the diagnosed hepatitis 
C.  

The claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  A 
serology test must be performed.  

Upon examination and review of the 
record, the examiner should describe all 
symptomatology due to the Veteran's 
service-connected hepatitis B.  The 
Veteran has also been diagnosed with 
Hepatitis C, which is not a service-
connected disability.  To the extent 
possible, the examiner should describe 
only symptomatology due to the Veteran's 
service-connected hepatitis B.

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency and degree, as 
appropriate) of manifestations of 
fatigue, malaise, and anorexia, but only 
if found to be attributable to hepatitis 
B.  The  examiner should also comment on 
the  frequency and duration of any  
incapacitating episodes (episodes of 
signs  and symptoms severe enough to 
require bed  rest and treatment by a 
physician), if  any, with symptoms such 
as fatigue,  malaise, nausea, vomiting, 
anorexia,  arthralgia, and right upper 
quadrant pain;  and the total duration in 
weeks of  incapacitating episodes during 
the prior  12-month period.  

The examiner should indicate if the 
Veteran has hepatitis C.  An opinion 
should be offered with complete rationale 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any diagnosed hepatitis C is related 
to the Veteran's military service.  An 
opinion should also be given as to 
whether hepatitis C is due to or 
aggravated by the service-connected 
hepatitis B.  Complete rationale must be 
provided for all opinions and conclusions 
made.  

3.  Following completion of the above, 
the claims should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


